Title: To Benjamin Franklin from Richard Bache: Two Letters, 4 October 1781
From: Bache, Richard
To: Franklin, Benjamin


I.
Dear & Hond: Sir
Philadelphia October 4th. 1781.
I hope this will be handed you by my very particular & worthy Friend Mr. Thomas Barclay, who being appointed Consul General to the United States, goes with his Family to reside in France— I wish to recommend him, not only to your Acquaintance and Civilities, but to your Friendship & Esteem, being well assured, you will find him deserving of them, and this I can venture to assert, from the long & affectionate Intimacy I have had with him— Should he or his Family require your Advice or Assistance at any time, I am well convinced of your friendly Disposition to communicate them— I shall be particularly happy in hearing of his safe Arrival, and am Dear Sir Your ever affectionate & Obedt. Son
Rich Bache
Dr. Franklin
 
II.
Dear & Hond: Sir
Philadelphia Octr. 4th. 1781.
I have wrote a few Lines to you of this date recommending my good Friend Mr. Barclay to your Friendship & Civilities; the obligations I and my Family are under to him, demand my warmest Friendship;— when we fled from Town in the latter end of the year Seventy seven, he received us under his hospitable Roof, where we staid upwards of two Months; I have never had it in my power to make him a suitable return;— But abstract from this Obligation he has lain me under, I introduce him to you as a deserving, honest Man, much beloved here, and a Man sure of making Friends where ever he goes— He takes his Wife & three Children with him— a valuable charge these perilous Times— Sally would have wrote you by Mrs. Barclay whom she dearly loves, but she is prevented by being confined to her Bed; and I have the happiness to tell You that on the 1st. of this Instant she was safely delivered of a fine Girl, and that she & the child are both doing well, We intend to name the Child Deborah, as a token of our remembrance of the worthy character that bore that name— When Sally last wrote to you, which was per Ship Franklin about a Month ago, I was confined to my bed, & had been so for some time, from a dangerous wound I received on my breast, from the horn of a Cow, she broke two of my Ribs, & laid my breast open upwards of two Inches; I am now so well recovered as to be able to go abroad, and I find my self growg stronger every day— The Accident happened in the Night, within a few paces of the door of the house— Some strange Cow had got into the yard, my dog run & barked at her, & she run at me; the Night was so dark, that I did not see her ’till I felt her, she knocked me down & run over me, but did not return to the charge; I scrambled to the door as well as I could, and made myself heard so as to be let in, my apprehensions were excited on account of Sally’s situation, but she excersised on the occasion great fortitude, and thank God is now happily laid in Bed. Collonel Lawrence handed us your Letter of the 14th. May, he had a long passage home, we were made happy by the Letters respecting Benny— Mr. Morris has concluded upon sending his two Eldest Sons to Geneva, they will take their departure soon, by them Benny will hear both from his father & Mother. I expect he will not be a little pleased to see two of his Philadelphia Acquaintance— As Congress have I am told arranged matters so as to ease your shoulders of a heavy Weight of Business, I suppose you will still continue your Ministry I hope the arrival of a Consul will ease your labours a little, especially after he has got properly into his Geers—With the joint Love & Duty of the Family to Yourself, Temple & Ben I remain ever Dear sir Your affectionate & Obedt. Son
Rich. Bache

As a new System is about to take place in the post Office here, respecting the abolishing of Franks, I know not whether the Officers of the departmts. may not have to pay for their Letters, it is hinted that they will, the Congress have it now under consideration,
  Dr Franklin

